SECURITY INTEREST AND PLEDGE AGREEMENT

          SECURITY INTEREST AND PLEDGE AGREEMENT (“Pledge Agreement”) dated as
of January 20, 2009, by and among Alma Bailante Real Estate Inc. located at
____________ (“Secured Party”), and Actiga Corporation, a Nevada corporation
having its principal executive offices at 871 Marlborough Avenue, Suite 100,
Riverside, CA (the “Company” or the “Debtor”), and the Albanna Family Trust
(“Pledgor”). This Pledge Agreement, for all purposes, shall be effective as of
December 31, 2008.

RECITALS

          A. Reference is made to (i) that certain Conversion Agreement of even
date herewith (the “Conversion Agreement”) to which the Company and the Secured
Party are parties, and (ii) the Transaction Documents (as that term is defined
in the Conversion Agreement), including, without limitation, the Note.
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the relevant Transaction Documents.

          B. Pursuant to the Transaction Documents, the Debtor has certain
obligations to the Secured Party (all such obligations, the “Obligations”),
including, but not limited to, obligations to pay principal and interest of the
Note, which was issued in the original aggregate principal amount of
$____________, on the Maturity Date. The Note Obligations are to be secured by
all of the assets of the Company as provided for in the Security Agreement. The
obligations of the Company and of the Pledgor, if any, under the Note are
referred to collectively as the “Note Obligations.”

          C. As additional security for the Note Obligations, the Pledgor has
agreed to pledge certain shares of common Stock of the Company held by the
Pledgor to the Secured Party as security for the performance of the Note
Obligations.

          D. The Pledgor is a shareholder of the Debtor and has determined that
it is in the Pledgor’s best interests, including to the benefit of the other
interests of the Pledgor in the Company, to provide the pledge referred to
herein.

          E. The Secured Party is willing to enter into the Conversion Agreement
and the other Transaction Documents only upon receiving the Pledgor’s pledge of
certain common stock of the Company, as set forth in this Pledge Agreement.

          NOW, THEREFORE, in consideration of the premises, the mutual covenants
and conditions contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

          1. Grant of Security Interest.

                    (a) To secure the Note Obligations of Debtor, the Pledgor
hereby pledges to the Secured Party all of the shares of Common Stock (the
“Pledged Shares”) set forth on the attached Schedule 2 of this Agreement. Unless
otherwise set forth on Schedule 2 of this Agreement, the Pledgor is the
beneficial and record owner of the Pledged Shares set forth

Page 1

--------------------------------------------------------------------------------



opposite the Pledgor’s name on such Schedule. Such Pledged Shares, together with
any substitutes therefor, or proceeds thereof, are hereinafter referred to
collectively as the “Collateral.”

                    (b) The Company represents and warrants to the Secured Party
that the Pledged Shares are duly authorized, validly issued, fully paid and
non-assessable and that it will not permit the transfer of the Pledged Shares
except in accordance with this Pledge Agreement while the same is in effect.

          2. Obligations Secured. During the term hereof, the Collateral shall
secure the following:

                    (a) The performance by the Company of the Note Obligations;
and

                    (b) The payment of all fees and the delivery of all stock
other than principal and interest under (i) the Note, and (ii) any other
agreements executed by the Company and the Secured Party.

                    (c) The performance by the Pledgor of his obligations,
covenants, and agreements under this Agreement.

The obligations, covenants and agreements described in clauses (a), (b) and (c)
are the “Obligations.”

          3. Perfection of Security Interests. Upon execution of this Pledge
Agreement by the Debtor and the Pledgor,

                    (a) the Pledgor shall deliver and transfer possession of the
stock certificates identified opposite the Pledgor’s name on Schedule 2 of this
Agreement (the “Pledged Certificates”), together with stock transfer powers duly
executed in blank by the registered owner of the shares represented by such
Certificates, with appropriate Medallion signature guaranty (“Stock Powers”), to
the Secured Party.

                    (b) The Collateral will be held by the Secured Party, to
perfect the security interest of the Secured Party, until the earlier of

 

 

 

                    (i) the payment or conversion in full of all amounts due
under the Note, or

 

 

                              (ii) foreclosure of Secured Party’s security
interests as provided herein at which time any Collateral will be returned to
the Pledgor with the stock transfer powers.

 

 

                    (c) The Debtor and the Pledgor hereby appoint the Secured
Party, as attorney-in-fact with powers upon the occurrence of an Event of
Default (as defined in Section

Page 2

--------------------------------------------------------------------------------



10 herein) of substitution, to execute all documents and perform all acts in
order to perfect and maintain a valid security interest for Secured Party in the
Collateral.

          4. Reserved.

          5. Pledgor’s Warranty. The Pledgor represents and warrants hereby to
the Secured Party that this Pledge Agreement constitutes a legal, valid and
binding obligation of the Pledgor enforceable in accordance with its terms
(except as the enforcement thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium, and similar laws, now or
hereafter in effect).

 

 

 

 

A. With respect to title to the Transferred Shares

 

 

 

 

(i)

that upon transfer by the Pledgor of the Pledgor’s Certificates and Stock Powers
to Secured Party pursuant to this Agreement at such time, if any, as
contemplated hereby upon the occurrence of an Event of Default, the purchaser of
the Pledged Shares or the Secured Party, as contemplated herein, as the case may
be, will have good title (both record and beneficial) to the relevant Pledged
Shares;

 

 

 

 

(ii)

that there is restriction until January 18, 2009 upon transfer and pledge of
some of the Pledged Shares pursuant to the provisions of this Agreement and the
restrictions, to the extent applicable, imposed by Rule 144 under the Securities
Act of 1933;

 

 

 

 

(iii)

that the Pledged Shares are free and clear of any encumbrances of every nature
whatsoever, the Pledgor is the sole owner of the Pledged Shares, and such shares
are duly authorized, validly issued, fully paid

 

 

 

 

(iv)

that the Pledgor agrees not to grant or create, any security interest, claim,
lien, pledge or other encumbrance with respect to the Pledgor’s Pledged Shares
or attempt to sell, transfer or otherwise dispose of any of such shares until
the Obligations have been paid in full or this Agreement has terminated.

 

 

 

 

B. With respect to certain other matters:

Page 3

--------------------------------------------------------------------------------



 

 

 

 

(i)

that the Pledgor has made necessary inquiries of the Company and believes that
the Company fully intends to fulfill the Obligations.

 

 

 

 

(ii)

that the Pledgor is not acting, and has not agreed to act, in any plan to sell
or dispose of the Pledged Shares in a manner intended to circumvent the
registration requirements of the Securities Act of 1933, as amended, or any
applicable state law;

 

 

 

 

(iii)

that the Pledgor’s address is as provided under the Pledgor’s signature on the
signature page hereof.

          6. Reports under Securities Act and Exchange Act. With a view to
making available to Secured Party the benefits of Rule 144 promulgated under the
Securities Act or any other similar rule or regulation of the SEC that may at
any time permit Secured Party to sell securities of the Company to the public
without Registration (“Rule 144”), the Company agrees to:

 

 

 

 

 

(i)

make and keep public information available, as those terms are understood and
defined in Rule 144;

 

 

 

 

(ii)

file with the SEC in a timely manner all reports and other documents required of
the Company under the Securities Act and the Exchange Act; and

 

 

 

 

(iii)

until the date when the Secured Party may sell all Registrable Securities under
Rule 144 without volume or other restrictions or limits (the “Unrestricted Sale
Date”), furnish to the Secured Party so long as the Secured Party owns or has a
security interest in the Pledged Shares (a “Holder”), promptly upon request, (i)
a written statement by the Company that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act, (ii) if not
available on the SEC’s EDGAR system, a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company and (iii) such other information as may be reasonably requested to
permit the Secured Party to sell such securities pursuant to Rule 144 without
registration; and

 

 

 

 

(iv)

at the request of any Holder, give its Transfer Agent instructions to the effect
that, upon the Transfer Agent’s receipt from such Holder of an opinion of
counsel acceptable to the Company (for which purposes it is agreed that
Macdonald Tuskey, Corporate and Securities Lawyers shall be deemed acceptable if
not given by the Company’s counsel) that, based on the Rule 144 Certificate,
Securities Being Sold may

Page 4

--------------------------------------------------------------------------------



 

 

 

 

 

 

be sold pursuant to the provisions of Rule 144, even in the absence of an
effective Registration Statement,

 

 

 

 

 

(v)

in accordance with Rule 144, the Transfer Agent is to effect the transfer of the
Securities Being Sold and issue to the buyer(s) or transferee(s) thereof one or
more stock certificates representing the transferred Securities Being Sold
without any restrictive legend and without recording any restrictions on the
transferability of such shares on the Transfer Agent’s books and records (except
to the extent any such legend or restriction results from facts other than the
identity of the Holder, as the seller or transferor thereof, or the status,
including any relevant legends or restrictions, of the shares of the Securities
Being Sold while held by the Holder). If the Transfer Agent reasonably requires
any additional documentation at the time of the transfer, the Company shall
deliver or cause to be delivered all such reasonable additional documentation as
may be necessary to effectuate the issuance of an unlegended certificate.

          6. Voting Rights. Unless and until the Secured Party has exercised its
rights under this Pledge Agreement to foreclose its security interest in the
Collateral, the Pledgor shall have the right to exercise any voting rights
evidenced by, or relating to, the Collateral.

          7. Warrants and Options. In the event that, during the term of this
Pledge Agreement, subscription, warrants, dividends, or any other rights or
option shall be issued in connection with the Collateral, such warrants,
dividends, rights and options shall be immediately delivered to Secured Party to
be held under the terms hereof in the same manner as the Collateral.

          8. Preservation of the Value of the Collateral and Reimbursement of
Secured Party. Pledgor shall pay all taxes, charges, and assessments against the
Collateral and do all acts necessary to preserve and maintain the value thereof.
On failure of Pledgor so to do, Secured Party may make such payments on account
thereof as (in Secured Party’s discretion) is deemed desirable, and Pledgor
shall reimburse Secured Party within a reasonable time upon receiving demand for
any and all such payments expended by Secured Party in enforcing, collecting,
and exercising its remedies hereunder.

Page 5

--------------------------------------------------------------------------------



          9. Default and Remedies.

          (a) For purposes of this Agreement, “Event of Default” shall mean any
one or more of the following events:

                    (i) any default in the performance by the Company or the
Pledgor of any of the Note Obligations, after the expiration, without cure, of
the cure period (but only if any such cure period is specifically provided in
the Transaction Documents and without any regard to any cure period if no such
cure period is provided; it being specifically acknowledged by the Company and
the Pledgor that all payment obligations are time of the essence obligations,
with no cure periods provided), or

                    (ii) a breach by the Company or Pledgor of any of its
respective representations, warranties, covenants or agreements in this Pledge
Agreement, subject to applicable cure periods.

          (b) During the term of this Pledge Agreement, the Secured Party shall
have the following rights after any Event of Default and for so long as the
Obligations are not satisfied in full:

 

 

 

 

          (i) the rights and remedies provided by the Uniform Commercial Code as
adopted by the State of New York (as said law may at any time be amended)
including the right to perfect the Collateral received from the Pledgor pursuant
to this Security Interest and Pledge Agreement, except that the Secured Party
waives any right to a deficiency pursuant to Section 9-608 thereof or otherwise;

 

 

 

 

 

          (ii) the right to receive and retain all dividends, payments and other
distributions of any kind upon any or all of the Pledged Shares as additional
Collateral; and

 

 

 

 

 

          (iii) the right to sell, at a public or private sale, the Collateral
or any part thereof for cash, upon credit or for future delivery, and at such
price or prices in accordance with the Uniform Commercial Code (as such law may
be amended from time to time); it being understood that one or more of the
Secured Party may, but shall not be required to, take such actions jointly. Upon
any such sale, Secured Party shall have the right to deliver, assign and
transfer to the purchaser thereof the Collateral so sold. Secured Party shall
give the Pledgor not less than ten (10) days written notice of its intention to
make any such sale. Any such sale shall be held at such time or times during
ordinary business hours and at such place or places as Secured Party may fix in
the notice of such sale. Secured Party may adjourn or cancel any sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
same may be so adjourned. In case of any sale of all or any part of the
Collateral upon terms calling for payments in the future, any Collateral so sold
may be retained by Secured Party until the selling

 

Page 6

--------------------------------------------------------------------------------



 

 

 

 

price is paid by the purchaser thereof, but Secured Party shall incur no
liability in the case of the failure of such purchaser to take up and pay for
the Collateral so sold and, in the case of such failure, such Collateral may
again be sold upon like notice. Secured Party, however, instead of exercising
the power of sale herein conferred upon it, may proceed by a suit or suits at
law or in equity to foreclose the security interest and sell the Collateral, or
any portion thereof, under a judgment or decree of a court or courts of
competent jurisdiction, the Pledgor having been given due notice of all such
action. Secured Party shall incur no liability as a result of a sale of the
Collateral or any part thereof.

 

          11. Waiver. Each of the Debtor and the Pledgor waives any right that
it may have to require Secured Party to proceed against any other person, or
proceed against or exhaust any other security, or pursue any other remedy
Secured Party may have.

          12. Term of Agreement. This Pledge Agreement shall continue in full
force and effect until the earlier of the payment in full of the Note. If the
Note is paid in full, the security interests in the relevant Collateral shall be
deemed released, and any portion of the Collateral not transferred to or sold by
any one or more Secured Party shall be returned to the Pedgors. Upon termination
of this Pledge Agreement, the relevant Collateral shall be returned within five
(5) Trading Days to Debtor or to the Pledgor, as contemplated above.

          13. Reserved.

          14. General Provisions:

          14.1 Binding Agreement; No Modification of Transaction Documents. This
Pledge Agreement shall be binding upon and shall inure to the benefit of the
successors and assigns of the respective parties hereto. Except to the extent
specifically provided herein, nothing in this Pledge Agreement shall limit or
modify any provision of any of the Transaction Documents.

          14.2 Captions. The headings used in this Pledge Agreement are inserted
for reference purposes only and shall not be deemed to define, limit, extend,
describe, or affect in any way the meaning, scope or interpretation of any of
the terms or provisions of this Pledge Agreement or the intent hereof.

          14.3 Counterparts. This Pledge Agreement may be signed in any number
of counterparts with the same effect as if the signatures upon any counterpart
were upon the same instrument. All signed counterparts shall be deemed to be one
original. A facsimile transmission of this signed Pledge Agreement shall be
legal and binding on all parties hereto.

          14.4 Further Assurances. The parties hereto agree that, from time to
time upon the written request of any party hereto, they will execute and deliver
such further documents and do such other acts and things as such party may
reasonably request in order fully to effect the purposes of this Pledge
Agreement. The Transfer Agent Instructions annexed hereto are deemed an integral
part of this Pledge Agreement.

Page 7

--------------------------------------------------------------------------------



          14.5 Waiver of Breach. Any waiver by either party of any breach of any
kind or character whatsoever by the other, whether such be direct or implied,
shall not be construed as a continuing waiver of or consent to any subsequent
breach of this Pledge Agreement.

          14.6 Cumulative Remedies. The rights and remedies of the parties
hereto shall be construed cumulatively, and none of such rights and remedies
shall be exclusive of, or in lieu or limitation of any other right, remedy, or
priority allowed by applicable law.

          14.7 Amendment. This Pledge Agreement may be modified only in a
written document that refers to this Pledge Agreement and is executed by Secured
Party, the Pledgor and the Debtor.

          14.8 Interpretation. This Pledge Agreement shall be interpreted,
construed, and enforced according to the substantive laws of the State of
Nevada.

          14.9 Governing Law. This Pledge Agreement shall be governed by and
interpreted in accordance with the laws of the State of Nevada for contracts to
be wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws.

          14.10 WAIVER OF JURY TRIAL. The parties to this Pledge Agreement
hereby waive a trial by jury in any action, proceeding or counterclaim brought
by any of them against any other in respect of any matter arising out or in
connection with this Pledge Agreement.

          14.11 Notice. Any notice or other communication required or permitted
to be given hereunder shall be effective upon receipt. Such notices may be sent
(i) in the United States mail, postage prepaid and certified, (ii) by express
courier with receipt, (iii) by facsimile transmission, with a copy subsequently
delivered as in (i) or (ii) above. Any such notice shall be addressed or
transmitted as follows:

 

 

 

If to Pledgor, to:

 

 

 

NAME

 

ADDRESS

 

Tel:

 

Fax:

 

 

 

If to the Secured Party, to:

 

NAME

 

ADDRESS

 

Tel:

 

Fax:

 

Attention:

Any party may change its address by notice similarly given to the other parties
(except that a Secured Party need not give notice to other Secured Party).

Page 8

--------------------------------------------------------------------------------



          14.12 Acknowledgement by Debtor and Pledgor. In the event that any
provision of the Transaction Documents, the Guarantee or this Pledge Agreement
as applied to any party or circumstances shall be adjudged by a court to be
invalid or unenforceable, each of the Debtor or the Pledgor, as the case may be,
acknowledges and agrees that this Pledge Agreement shall remain valid and
enforceable in all respects against the Debtor and the Pledgor.

          IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
day, month and year first above written.

 

 

 

ALMA BAILANTE REAL ESTATE INC.

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

Title:

 

ACTIGA CORPORATION

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

Title:

 

ALBANNA FAMLY TRUST

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Amro A. Albanna

Title: Trustee

Page 9

--------------------------------------------------------------------------------